 Case: 1:16-cv-08637 Document #: 4258 Filed: 02/02/21 Page 1 of 2 PageID #:289781




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST                          Case No.: 1:16-cv-08637
LITIGATION,
                                                         The Honorable Thomas M. Durkin

This Document Relates To:

THE DIRECT PURCHASER PLAINTIFF
ACTION




  DIRECT PURCHASER PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR
    PRELIMINARY APPROVAL OF THE SETTLEMENTS WITH DEFENDANTS
 PILGRIM’S PRIDE CORP., TYSON FOODS, INC., TYSON CHICKEN, INC., TYSON
               BREEDERS, INC., AND TYSON POULTRY, INC.

           Please take notice that the Direct Purchaser Plaintiffs hereby move the Court for an Order

granting their Motion for Preliminary Approval of the Settlements with Defendants Pilgrim’s Pride

Corp., and Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry, Inc.

This motion is based on this notice of motion and motion, Federal Rule of Civil Procedure 23, the

concurrently filed Memorandum and supporting declarations, and all other evidence and

arguments presented in the briefings and at the hearing on this motion.

           Pursuant to the United States District Court for the Northern District of Illinois’ Ninth

General Order 20-0012 (Jan. 12, 2021), the undersigned counsel will not request an in-person

presentment of this Motion. Should the Court determine that a hearing is necessary, the

undersigned counsel is available at the Court’s earliest availability.




947815.4
 Case: 1:16-cv-08637 Document #: 4258 Filed: 02/02/21 Page 2 of 2 PageID #:289782




 Date: February 2, 2021


 /s/ Steven A. Hart
 W. Joseph Bruckner (Pro Hac Vice)             Bruce L. Simon (Pro Hac Vice)
 Brian D. Clark (Pro Hac Vice)                 PEARSON SIMON & WARSHAW, LLP
 Simeon A. Morbey (Pro Hac Vice)               350 Sansome Street, Suite 680
 LOCKRIDGE GRINDAL NAUEN P.L.L.P.              San Francisco, CA 94104
 100 Washington Avenue South, Suite 2200       Telephone: (415) 433-9000
 Minneapolis, MN 55401                         Facsimile: (415) 433-9008
 Telephone: (612) 339-6900                     bsimon@pswlaw.com
 Facsimile: (612) 339-0981
 wjbruckner@locklaw.com                        Direct Purchaser Plaintiffs Interim Co-Lead
 bdclark@locklaw.com                           Class Counsel
 samorbey@locklaw.com
                                               Steven A. Hart (#6211008)
 Clifford H. Pearson (Pro Hac Vice)            Brian Eldridge (#6281336)
 Daniel L. Warshaw (Pro Hac Vice)              Kyle Pozan (#6306761)
 Thomas J. Nolan (Pro Hac Vice)                HART MCLAUGHLIN & ELDRIDGE, LLC
 Bobby Pouya (Pro Hac Vice)                    22 West Washington Street, Suite 1600
 Michael H. Pearson (Pro Hac Vice)             Chicago, IL 60602
 PEARSON SIMON & WARSHAW, LLP                  Telephone: (312) 955-0545
 15165 Ventura Boulevard, Suite 400            Facsimile: (312) 971-9243
 Sherman Oaks, CA 92403                        shart@hmelegal.com
 Telephone: (818) 788-8300                     beldridge@hmelegal.com
 Facsimile: (818) 788-8104                     kpozan@hmelegal.com
 cpearson@pswlaw.com
 dwarshaw@pswlaw.com                           Direct Purchaser Plaintiffs Liaison Counsel
 tnolan@pswlaw.com
 bpouya@pswlaw.com
 mpearson@pswlaw.com




947815.4                                   2
